14-763
     Uddin v. Lynch
                                                                                        BIA
                                                                                  Poczter, IJ
                                                                               A201 293 609
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   2nd day of September, two thousand fifteen.
 5
 6   PRESENT:
 7            ROBERT A. KATZMANN,
 8                 Chief Judge,
 9            DEBRA ANN LIVINGSTON,
10            SUSAN L. CARNEY,
11                 Circuit Judges.
12   _____________________________________
13
14   JOSIM UDDIN,
15            Petitioner,
16
17                    v.                                             14-763
18                                                                   NAC
19
20   LORETTA E. LYNCH, UNITED STATES
21   ATTORNEY GENERAL,
22            Respondent.
23   _____________________________________
24
25   FOR PETITIONER:                     Thomas V. Massucci, New York,
26                                       New York.
27
28   FOR RESPONDENT:                     Joyce R. Branda, Acting Assistant
29                                       Attorney General; Leslie McKay,
1                                Assistant Director; Anthony J.
2                                Messuri, Trial Attorney, Office of
3                                Immigration Litigation, United
4                                States Department of Justice,
5                                Washington, D.C.
6
7        UPON DUE CONSIDERATION of this petition for review of a

8    Board of Immigration Appeals (“BIA”) decision, it is hereby

9    ORDERED, ADJUDGED, AND DECREED that the petition for review is

10   DENIED.

11       Petitioner Josim Uddin, a native and citizen of Bangladesh,

12   seeks review of a February 14, 2014 decision of the BIA affirming

13   a June 21, 2012 decision of an Immigration Judge (“IJ”) denying

14   Uddin’s application for asylum, withholding of removal, and

15   relief under the Convention Against Torture (“CAT”).       In re

16   Josim Uddin, No. A201 293 609 (B.I.A. Feb. 14, 2014), aff’g No.

17   A201 293 609 (Immig. Ct. N.Y.C. June 21, 2012).     We assume the

18   parties’ familiarity with the underlying facts and procedural

19   history in this case.

20       Under the circumstances of this case, we have reviewed the

21   IJ’s decision as the final agency determination.      See Shunfu

22   Li v. Mukasey, 529 F.3d 141, 146 (2d Cir. 2008).   The applicable

23   standards of review are well established.     See 8 U.S.C.

24   § 1252(b)(4)(B); see also Yanqin Weng v. Holder, 562 F.3d 510,

25   513 (2d Cir. 2009).

                                    2
1        For asylum applications such as Uddin’s, governed by the

2    REAL ID Act of 2005, the agency may, considering the totality

3    of the circumstances, base a credibility finding on an asylum

4    applicant’s    “demeanor,     candor,     or   responsiveness,”     the

5    plausibility   of   his    account,    and   inconsistencies   in   his

6    statements, so long as they reasonably support an inference that

 7   the applicant is not credible.        8 U.S.C. § 1158(b)(1)(B)(iii);

 8   see Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008).

 9   We defer “to an IJ’s credibility determination unless, from the

10   totality of the circumstances, it is plain that no reasonable

11   fact-finder could make such an adverse credibility ruling.”

12   Xiu Xia Lin, 534 F.3d at 167.     In this case, the IJ reasonably

13   based   her   adverse     credibility    determination    on   Uddin’s

14   demeanor, and on inconsistencies in his testimony and evidence.

15       “[D]emeanor is paradigmatically the sort of evidence that

16   a fact-finder is best positioned to evaluate.”           Li Zu Guan v.

17   INS, 453 F.3d 129, 140 (2d Cir. 2006).         Accordingly, we grant

18   “particular deference” in applying the substantial evidence

19   standard to credibility findings based on demeanor.            Shu Wen

20   Sun v. BIA, 510 F.3d 377, 381 (2d Cir. 2007) (internal quotation

21   marks omitted).     The IJ found that when Uddin realized an answer

22   “was not satisfactory, he would ask for repetition of the

                                       3
1    question, and then state that he did not understand,” leading

2    to the impression that he did not know what his documents said

3    or what his claim was about, instead relying on the cues of those

4    around him to give the “right” answers.   In re Josim Uddin, A201

5    293 609, at 14 (Immig. Ct. N.Y.C. June 21, 2012).

6         The IJ’s demeanor finding was further supported by specific

7    examples of inconsistencies in the record.     See Li Hua Lin v.

8    U.S. Dep’t of Justice, 453 F.3d 99, 109 (2d Cir. 2006).     Uddin

9    claimed that, as an active member of the Bangladesh National

10   Party (“BNP”), he was attacked on three occasions by an

11   opposition political party, and arrested and tortured in 2009

12   during a demonstration.      Uddin was inconsistent regarding

13   several aspects of his claim, including: the location of the

14   hospital he went to after a 2010 attack; whether he retained

15   a lawyer after he was arrested in 2009 and that lawyer’s name;

16   and under what section of Bangladesh law he was arrested.   Uddin

17   argues that the IJ erred because she did not put him on notice

18   that she thought his testimony was problematic.    However, “the

19   relevant inconsistenc[ies] w[ere] plainly self-evident so that

20   identification . . . was not needed to make [Uddin] cognizant

21   of the defect.”   Ming Shi Xue v. BIA, 439 F.3d 111, 125 (2d Cir.



                                     4
1    2006); see also Majidi v. Gonzales, 430 F.3d 77, 81 (2d Cir.

2    2005).

3        The IJ also based her adverse credibility determination on

4    Uddin’s lack of knowledge about politics and government in

5    Bangladesh.    Although    he    portrayed   himself    as   actively

6    involved in a political campaign in 2008, he testified that that

7    there were 64 open seats in Parliament in 2008; his party, the

8    BNP, won 25 of those seats; and the Awami League won about 40

9    seats.   However, the U.S. State Department’s 2010 Human Rights

10   Report on Bangladesh (the “Report”) stated that there were 300

11   open seats and the Awami League won 230.      (The Report does not

12   state how many seats the BNP won.)

13       Uddin does not dispute that his testimony regarding the

14   makeup of Bangladesh’s parliament was inaccurate but argues

15   that the IJ mischaracterized the level of his political

16   involvement and thus had an unrealistic expectation regarding

17   his political knowledge.        Uddin now contends that he was a

18   “lower-level” “foot soldier” for the BNP, active in a remote,

19   rural area of the country.      Pet’r’s Br. at 17-18.    However, in

20   his asylum application, Uddin wrote that he became a member of

21   the local BNP affiliate in 2005, and was promoted to Publicity

22   Secretary in 2008.     As Publicity Secretary, he publicized

                                       5
1    meetings, distributed leaflets, convinced young people to join,

2    and campaigned in support of party candidates in local and

3    national elections.    He testified that he publicized and

4    distributed party pamphlets and papers.    There are “instances

5    in which the nature of an individual applicant’s account would

6    render his lack of a certain degree of doctrinal knowledge

7    suspect and could therefore provide substantial evidence in

8    support of an adverse credibility finding.”    Rizal v. Gonzales,

9    442 F.3d 84, 90 (2d Cir. 2006).    This was one such instance.

10   The IJ reasonably relied on Uddin’s portrayal of himself as an

11   active member of the BNP to conclude that his lack of knowledge

12   about Bangladesh government impugned his credibility.

13       Because the REAL ID Act permits the agency to base a

14   credibility finding on inconsistencies in an applicant’s

15   statements regardless of whether they go to the heart of his

16   claim, a totality of the circumstances supports the agency’s

17   adverse      credibility      determination.        8     U.S.C.

18   § 1158(b)(1)(B)(iii); see Xiu Xia Lin, 534 F.3d at 167.

19   Because the only evidence of a threat to Uddin’s life or freedom

20   depended upon his credibility, the agency’s finding that he was

21   not credible necessarily precludes success on his claims for



                                    6
1    asylum, withholding of removal, and CAT relief.    See Paul v.

2    Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).

3        For the foregoing reasons, the petition for review is

4    DENIED.    As we have completed our review, any stay of removal

5    that the Court previously granted in this petition is VACATED,

6    and any pending motion for a stay of removal in this petition

7    is DISMISSED as moot.    Any pending request for oral argument

8    in this petition is DENIED in accordance with Federal Rule of

9    Appellate Procedure 34(a)(2), and Second Circuit Local Rule

10   34.1(b).

11                                 FOR THE COURT:
12                                 Catherine O’Hagan Wolfe, Clerk




                                    7